DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Koopman on 10/13/2021.
IN THE CLAIMS:
Claim 1, lines 5-6, “an operator’s finger” has been changed to --a finger of an operator--.
Claim 1, line 14, “the operator’s finger” has been changed to --the finger of the operator--.
Claim 2, line 3, “the operator’s finger” has been changed to --the finger of the operator--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-14 are allowed.  In regard to claim 1, in combination with other limitations, the activation pattern being made up of a set of studs that extend parallel to one another away from the electric switch, with a majority of the studs being spaced apart from one another, the set of studs discontinuously delimiting an outer contour of the activation surface of the electronic push button, wherein the set of studs comprises actuating studs and auxiliary studs, the actuating studs having a greater height than the auxiliary studs, the actuating studs configured to be pressed by the operator's finger in order to actuate the single electric switch by pushing the activation pattern in the direction of the printed circuit board, the activation pattern usable to actuate only the single electric switch carried by the printed circuit board is neither disclosed nor suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833